NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
IN RE CARMINE’S BROADWAY FEAST INC.
2010-1523
(Serial No. 78/934,642)
Appeal from the United States Patent and Trademark
Ofiice, Trademark Trial and Appea1 Board.
ON MOTION
ORDER
The appellant moves for a 45-day extension of time,
until February 21, 2011, to file its principal brief.
Upon consideration thereof,
IT ls OR1;)ERED THAT:
The motion is granted No further extensions should
be anticipated

lN RE CARMINES BROADWAY
DEC 28 2010
cc: Beth A. Chapman, Esq
Ray1nond T. Chen, Esq.
2
FOR THE COURT
/s/ J an Horbaly
Date J an Horbaly
Clerk
s21 FILED
U.S. COURT 0F APPEALS FOR
THE FEDERAI--GfRCUlT
BEC 28 2010
 mrs rosenn
cLERx‘